


EXHIBIT 10


AMENDMENT NO. 2 TO THE
MONSANTO COMPANY ERISA PARITY
SAVINGS AND INVESTMENT PLAN


(As Amended and Restated as of December 31, 2008
and subsequently Amended through June 11, 2012)


WHEREAS, Monsanto Company, a Delaware corporation (the “Company”), maintains the
Monsanto Company ERISA Parity Savings and Investment Plan (the “Plan”) for the
benefit of its eligible employees;
WHEREAS, the Plan was amended and restated in its entirety effective December
31, 2008, was subsequently amended and restated through June 11, 2012 and was
subsequently amended by Amendment No. 1;
WHEREAS, pursuant to Section 10.2 of the Plan, the Company reserved the right,
through its Board People Committee, to amend the Plan from time to time;
WHEREAS, the Company desires to amend the Plan to provide for separate deferral
elections in respect of (i) annual incentive pay and (ii) all other components
of Excess Eligible Earnings;
WHEREAS, the Company desires to amend the Plan to provide further detail on
mid-year election opportunities; and
WHEREAS, the Company desires to amend the Plan to expressly affirm that state
escheat laws shall not apply to benefits under the Plan.
NOW, THEREFORE, effective immediately, the Plan is amended as follows:
1.Section 4.1(a)(i) is deleted and restated to read as follows:


“(i)    Each Eligible Employee shall have the opportunity to elect to have a
portion of his Excess Eligible Earnings for a year credited to the Eligible
Employee’s SIP Parity Account instead of being paid in cash. A Deferral Election
shall be made and become irrevocable no later than August 31 of the year prior
to the year to which it applies, or such earlier time as may be determined by
the Company, consistent with the requirements of Code Section 409A and Treas.
Reg. § 1.409A-2(a) (or successor provisions). An Eligible Employee’s deferral
election under the SIP Plan with respect to compensation paid in a year
(including an election to commence or terminate participation in the SIP Plan’s
automatic increase feature) shall be made at the same time as his Deferral
Election under this Plan with respect to Excess Eligible Earnings paid in the
same year, subject to the right to subsequently change such SIP Plan election to
the extent permitted by the regulations under Code Section 401(k) and Code
Section 409A. A Deferral Election under this Plan shall apply to 1% to 25% of
the Eligible Employee’s Excess Eligible Earnings for a year, as elected by the
Eligible Employee (or such other amounts as the Company shall designate). The
Company may, from time to time, provide separate rules governing the application
of Deferral Elections to Incentive Pay.



--------------------------------------------------------------------------------




For years prior to 2008, the percentage of Excess Eligible Earnings deferred by
an Eligible Employee under this Plan was required to be the same as the
percentage of compensation deferred by the Eligible Employee under the SIP Plan.
As provided above, for deferrals in 2008 and subsequent years, an Eligible
Employee may make separate deferral elections and designate different
contribution percentages under this Plan and the SIP Plan and both deferral
elections shall become irrevocable at the same time.
For years beginning on and after January 1, 2014, an Eligible Employee shall
file separate Deferral Elections under this Plan in respect of (i) any Excess
Eligible Earnings that constitute Eligible Earnings other than annual incentive
pay and (ii) any Excess Eligible Earnings that constitute annual incentive pay.
Such separate Deferral Elections may utilize different percentages and each
shall be expressed in 1% increments.”
2.Section 4.1(a)(ii) is deleted and restated to read as follows:


“(ii)    Effective January 1, 2008, and prior to January 1, 2013, if an
individual is hired by an Employer after the deadline established under Section
4.1(a)(i) for making a Deferral Election for a year, and the individual is
designated as an Eligible Employee prior to the date on which he commences
employment, the individual may make an irrevocable Deferral Election for the
year as long as the election is made prior to his employment commencement date,
to take effect on his employment commencement date. Effective January 1, 2013,
an individual who first becomes eligible to participate in the Plan shall have
the opportunity to make an Irrevocable Deferral Election, no more than thirty
(30) days after the date on which he commences employment or otherwise first
qualifies to participate in the Plan, to make Employee Excess Contributions
during the current year in respect of Excess Eligible Earnings earned after the
date such Irrevocable Deferral Election is made. Effective January 1, 2014, the
above-referenced ability to make a deferral election with respect to Excess
Eligible Earnings that are earned in the same year as the year in which such
election is made will not be available to an individual who commences employment
or otherwise first qualifies to participate in the Plan on or after July 15
unless such individual either (i) has a level of base pay of at least $600,000,
or (ii) was transferred to the United Stated during such year from a position in
another country. In addition, if an individual first becomes eligible to
participate in the Plan after the deadline established under Section 4.1(a)(i)
for making a Deferral Election for the following year, such individual shall
have the opportunity to make an irrevocable Deferral Election, no more than
thirty (30) days after the date on which he commences employment or otherwise
first qualifies to participate in the Plan, to make Employee Excess
Contributions during the following year in respect of Excess Eligible Earnings
earned in such following year. This provision shall apply to an individual
(including a rehired individual) only to the extent permitted by Treas. Reg. §
1.409A-2(a)(7) (or any successor provision).”
3.The first sentence of Section 12 entitled “Limitations on Payments” is hereby
deleted and restated to read as follows:


“Except as may be required by the federal income tax withholding provisions of
the Code, by the tax withholding provisions of an applicable state’s income tax
act, or by the tax withholding provisions of an applicable foreign, city, county
or municipality’s earnings or income tax act, the interests of the Participants
and their designated beneficiaries under the Plan are not subject to state or
other foreign, city, county or municipality escheat laws and are not subject to
the claims of the creditors of any Participant or the designated beneficiaries

2

--------------------------------------------------------------------------------




of any Participant and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned, pledged, anticipated, or encumbered.”
4.A new Section 13.11 is added to the Plan to read as follows:


“13.11 Missing Participants. In the event that the EBPC cannot locate a
Participant or beneficiary who is entitled to a distribution from the Plan or to
whom a distribution has been made but the distribution check remains uncashed
after reasonable measures have been taken to locate such Participant or
beneficiary, the EBPC may, consistent with applicable laws, regulations, and
other pronouncements under the Code and ERISA, treat the amount otherwise
distributable as forfeited under the Plan. However, if the Participant or
Beneficiary is later located, such benefit will be restored to the extent of the
amount of such provisional forfeiture, unadjusted for earnings and/or losses.”
5.Except as otherwise expressly set forth in this Amendment No. 2 to the
Monsanto Company ERISA Parity Savings and Investment Plan, all other provisions
of the Plan shall remain in full force and effect.





3